DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 24 is objected to because of the following informalities:  insert “the” between “of cage” in line 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-22 rejected under 35 U.S.C. 103 as being unpatentable over Lovgren et al. (Lovgren), US 4,886,506 in view of Danforth, 4,822,345.
Regarding claim 1, Lovgren discloses an apparatus, comprising: a catheter (soft tip catheter 10, col. 3, lines 36-37, as shown in Fig. 1) that defines a continuous tube (catheter tube 11, col. 3, lines 67 to col. 4, line 3) that defines a lumen (lumen 16, col. 3, line 67) therethrough, the continuous tube comprising at least first, second, third, fourth, and fifth portions thereof (first, second, third, fourth and fifth portions, see annotated Fig. 1 below), the first portion being disposed at a first end (proximal end portion 12, col. 3, line 45, and see Fig. 1) of the catheter and being shaped, when the catheter is in a non-constrained configuration (catheter with a Judkins curve, col. 3, lines 39-40, as shown in Fig. 1), to define a cylindrical portion (col. 3, line 67 to col. 4, line 3, and Fig. 3) of the tube that defines a generally straight central longitudinal axis (longitudinal axis, see annotated Fig. 1 below); the second portion being disposed adjacent to the first portion and being shaped, when the catheter is in the non-constrained configuration, to define a curved cylindrical portion of the tube, a curvature of the second portion being such that a central longitudinal axis of the second portion defines a curve that is concave in a given direction (given direction, see annotated Fig. 1 below), and that curves outwardly away from the central longitudinal axis of the first portion; the third portion being disposed between the second and the fourth portions and being shaped, when the catheter is in the non-constrained configuration, to define a curved cylindrical portion of the tube, a curvature of the third portion being such that a central longitudinal axis of the third portion defines a curve that is convex in the given direction, and that curves inwardly toward the central longitudinal axis of the first portion, such that the central longitudinal axis of the third portion meets the central longitudinal axis of the first portion, the fourth portion being disposed between the third and the fifth portions of the 

    PNG
    media_image1.png
    392
    1002
    media_image1.png
    Greyscale

In col. 1, lines 35-45, Lovgren makes mention of a shortcoming in the prior art that it seeks to overcome, see col. 2, lines 26-27.  Specifically, Lovgren mentions the Ruiz catheter, and how the Ruiz catheter interferes with the advancement of another device within its lumen, such as an inner catheter. Therefore, Lovgren specifically contemplates the use of its guiding catheter with an inner catheter to be an improvement over Ruiz.  
Lovgren does not explicitly teach a medical device that is configured to be inserted into a body of a subject, the medical device being configured to be inserted into the subject's body via the catheter.
However, Danforth teaches a medical device (dilatation balloon 28, col. 5, lines 18-19, and shown in Fig. 4) that is configured to be inserted into a body of a subject, the medical device being configured to be inserted into the subject's body via the catheter (catheter 40, col. 5, line 17).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Lovgren with the dilatation balloon of Danforth inserted into the catheter of Lovgren to assist with guiding the dilatation balloon to the area to be treated, to for example, treat a cardiac stenosis, Danforth, col. 5, lines 18-20.
Regarding claim 2, Lovgren in view of Danforth teach the apparatus according to claim 1, wherein the continuous tube defined by the catheter further comprises a sixth portion (sixth portion, see annotated Fig. 1 above) disposed between the second and third portions of the tube, the sixth portion of the tube defining a cylindrical portion of the tube that defines a generally straight central longitudinal axis (see annotated Fig. 1 above), when the catheter is in the non-constrained configuration.  
Regarding claim 3, Lovgren in view of Danforth teach the apparatus according to claim 1, wherein a flexibility of at least a distal tip of the fifth portion is greater than a flexibility of each of the first, second, third, and fourth portions (the tip 15 is softer, Shore 25, col. 4, lines 45-50, than the remainder of the catheter which is Shore 63, col. 4, lines 10-19, and thus the softer tip is more flexible relative to the other portions of the 
Regarding claim 4, Lovgren in view of Danforth teach the apparatus according to claim 1, wherein at least a tip of the fifth portion is atraumatic (Lovgren, soft tip 15 inhibits damage to arteries and vessels, col. 3, lines 47-50).  
Regarding claim 5, Lovgren in view of Danforth teach the apparatus according to claim 1.
Lovgren in view of Danforth does not explicitly teach wherein the medical device has a given length, and wherein, when the catheter is in the non-constrained configuration, a length of the second portion of the tube, measured along the longitudinal axis of the second portion, is at least twice the length of the medical device.  
However, the claimed limitation is not disclosed to be critical, nor does the claimed limitation solve a stated problem.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide for the dimensions of the second portion of the tube relative to the length of the medical device as claimed because the medical device must be able to navigate the entire length of the catheter wherein the medical device exits the distal end of the catheter to perform an angioplasty, and wherein the radius of curvature of the catheter varies from portion to portion, the third portion having the smallest radius of curvature and thus is the most 
Regarding claim 6, Lovgren in view of Danforth teach the apparatus according to claim 5.
Lovgren in view of Danforth does not teach wherein the length of the second portion of the tube is at least 3 times the length of the medical device.  
However, the claimed limitation is not disclosed to be critical, nor does the claimed limitation solve a stated problem.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide for the dimensions of the second portion of the tube relative to the length of the medical device as claimed because the medical device must be able to navigate the entire length of the catheter wherein the medical device exits the distal end of the catheter to perform an angioplasty, and wherein the radius of curvature of the catheter varies from portion to portion, the third portion having the smallest radius of curvature and thus is the most difficult to traverse, so that the smaller the device is relative to the length of each portion of the catheter, the more easily it will traverse each portion of the catheter.
Regarding claim 7, Lovgren in view of Danforth teach the apparatus according to claim 1.
Lovgren in view of Danforth does not teach wherein the medical device has a given length, and wherein, a length of the third portion of the tube, measured along the longitudinal axis of the third portion, is at least twice the length of the medical device.  
However, the claimed limitation is not disclosed to be critical, nor does the claimed limitation solve a stated problem.  It would have been obvious to one having 
Regarding claim 8, Lovgren in view of Danforth teach the apparatus according to claim 7.
Lovgren in view of Danforth does not teach wherein the length of the third portion of the tube is at least 3 times the length of the medical device.  
However, the claimed limitation is not disclosed to be critical, nor does the claimed limitation solve a stated problem.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to provide for the dimensions of the third portion of the tube relative to the length of the medical device as claimed because the medical device must be able to navigate the entire length of the catheter wherein the medical device exits the distal end of the catheter to perform an angioplasty, and wherein the radius of curvature of the catheter varies from portion to portion, the third portion having the smallest radius of curvature and thus is the most difficult to traverse, so that the smaller the device is relative to the length of each portion of the catheter, the more easily it will traverse each portion of the catheter.
Regarding claim 9, Lovgren in view of Danforth teach the apparatus according to claim 1, wherein: the catheter is configured to be: inserted into the subject's body via a blood vessel of a groin of the subject, and advanced distally such that the fifth portion of the catheter is inserted into a renal vessel that is contralateral to the blood vessel of the subject's groin; and the medical device is configured to be deployed inside the contralateral renal vessel by the catheter being retracted proximally, subsequent to insertion of the fifth portion of the catheter into the contralateral renal vessel (the claimed configuration amounts to a recitation of the intended use of the invention, and the apparatus of Lovgren in view of Danforth is fully capable of performing as claimed to treat renal artery stenosis because it is conventional to introduce catheters into the groin, the catheter of Lovgren is independently operable of the medical device of Danforth so that the combination is fully capable of relative movement between the catheter and dilatation balloon as claimed, and because the apparatus of Lovgren in view of Danforth is of roughly the same size, materials (see col. 4., lines 10-19 and col. 4, lines 45-50), and relative dimensions (Judkins curve, col. 3, line 40)).
Regarding claim 10, Lovgren in view of Danforth teach the apparatus according to claim 9, wherein, when the fifth portion of the catheter is disposed inside the renal vessel, and prior to deploying the medical device by the catheter being retracted proximally, the second portion is configured to stabilize the catheter by contacting an inner wall of an iliac vessel of the subject (the claimed configuration amounts to a recitation of the intended use of the invention, and the apparatus of Lovgren in view of Danforth is fully capable of performing as claimed to treat renal artery stenosis because it is conventional to introduce catheters into the groin, the catheter of Lovgren is 
Regarding claim 11, Lovgren in view of Danforth teach the apparatus according to claim 9, wherein, when the fifth portion of the catheter is disposed inside the renal vessel, and prior to deploying the medical device by the catheter being retracted proximally, the third portion is configured to stabilize the catheter by contacting an inner wall of a vessel of the subject selected from the group consisting of: a vena cava of the subject, and an aorta of the subject (the claimed configuration amounts to a recitation of the intended use of the invention, and the apparatus of Lovgren in view of Danforth is fully capable of performing as claimed to treat renal artery stenosis because it is conventional to introduce catheters into the groin, the catheter of Lovgren is independently operable of the medical device of Danforth so that the combination is fully capable of relative movement between the catheter and dilatation balloon as claimed, and because the apparatus of Lovgren in view of Danforth is of roughly the same size, materials (see col. 4., lines 10-19 and col. 4, lines 45-50), and relative dimensions (Judkins curve, col. 3, line 40)).
Regarding claim 12, Lovgren in view of Danforth teach the apparatus according to claim 9, wherein, when the fifth portion of the catheter is disposed inside the renal vessel, and prior to deploying the medical device by the catheter being retracted proximally, the fourth portion is configured to stabilize the catheter by contacting an 
Regarding claim 13, 
Regarding claim 14, Lovgren in view of Danforth teach the apparatus according to claim 9, wherein, subsequent to deployment of the device in the contralateral renal vessel by the catheter having been retracted proximally, the third portion is configured to stabilize the catheter by contacting an inner wall of a vessel of the subject selected from the group consisting of: a vena cava of the subject, and an aorta of the subject (the claimed configuration amounts to a recitation of the intended use of the invention, and the apparatus of Lovgren in view of Danforth is fully capable of performing as claimed to treat renal artery stenosis because it is conventional to introduce catheters into the groin, the catheter of Lovgren is independently operable of the medical device of Danforth so that the combination is fully capable of relative movement between the catheter and dilatation balloon as claimed, and because the apparatus of Lovgren in view of Danforth is of roughly the same size, materials (see col. 4., lines 10-19 and col. 4, lines 45-50), and relative dimensions (Judkins curve, col. 3, line 40)).
Regarding claim 15, Lovgren in view of Danforth teach the apparatus according to claim 9, wherein, subsequent to deployment of the device in the contralateral renal vessel by the catheter having been retracted proximally, the fourth portion is configured to stabilize the catheter by contacting an inner wall of the renal vessel (the claimed configuration amounts to a recitation of the intended use of the invention, and the apparatus of Lovgren in view of Danforth is fully capable of performing as claimed to treat renal artery stenosis because it is conventional to introduce catheters into the groin, the catheter of Lovgren is independently operable of the medical device of Danforth so that the combination is fully capable of relative movement between the catheter and dilatation balloon as claimed, and because the apparatus of Lovgren in 
Regarding claim 16, Lovgren in view of Danforth teach the apparatus according to claim 1, wherein: the catheter is configured to be: inserted into the subject's body via a blood vessel of a groin of the subject, and  advanced distally such that the fifth portion of the catheter is inserted into a renal vessel that is ipsilateral to the blood vessel of the subject's groin; and the medical device is configured to be deployed inside the contralateral renal vessel by the catheter being retracted proximally, subsequent to insertion of the fifth portion of the catheter into the ipsilateral renal vessel (the claimed configuration amounts to a recitation of the intended use of the invention, and the apparatus of Lovgren in view of Danforth is fully capable of performing as claimed to treat renal artery stenosis because it is conventional to introduce catheters into the groin, the catheter of Lovgren is independently operable of the medical device of Danforth so that the combination is fully capable of relative movement between the catheter and dilatation balloon as claimed, and because the apparatus of Lovgren in view of Danforth is of roughly the same size, materials (see col. 4., lines 10-19 and col. 4, lines 45-50), and relative dimensions (Judkins curve, col. 3, line 40)).
Regarding claim 17, Lovgren in view of Danforth teach the apparatus according to claim 16, wherein, when the fifth portion of the catheter is disposed inside the renal vessel, and prior to deploying the medical device by the catheter being retracted proximally, the second portion is configured to stabilize the catheter by contacting an inner wall of an iliac vessel of the subject (the claimed configuration amounts to a recitation of the intended use of the invention, and the apparatus of Lovgren in view of 
Regarding claim 18, Lovgren in view of Danforth teach the apparatus according to claim 16, wherein, when the fifth portion of the catheter is disposed inside the renal vessel, and prior to deploying the medical device by the catheter being retracted proximally, the third portion is configured to stabilize the catheter by contacting an inner wall of a vessel of the subject selected from the group consisting of: a vena cava of the subject, and an aorta of the subject (the claimed configuration amounts to a recitation of the intended use of the invention, and the apparatus of Lovgren in view of Danforth is fully capable of performing as claimed to treat renal artery stenosis because it is conventional to introduce catheters into the groin, the catheter of Lovgren is independently operable of the medical device of Danforth so that the combination is fully capable of relative movement between the catheter and dilatation balloon as claimed, and because the apparatus of Lovgren in view of Danforth is of roughly the same size, materials (see col. 4., lines 10-19 and col. 4, lines 45-50), and relative dimensions (Judkins curve, col. 3, line 40)).
Regarding claim 19, Lovgren in view of Danforth teach the apparatus according to claim 16, wherein, when the fifth portion of the catheter is disposed inside the renal 
Regarding claim 20, Lovgren in view of Danforth teach the apparatus according to claim 16, wherein, subsequent to deployment of the device in the ipsilateral renal vessel by the catheter having been retracted proximally, the second portion is configured to stabilize the catheter by contacting an inner wall of an iliac vessel of the subject (the claimed configuration amounts to a recitation of the intended use of the invention, and the apparatus of Lovgren in view of Danforth is fully capable of performing as claimed to treat renal artery stenosis because it is conventional to introduce catheters into the groin, the catheter of Lovgren is independently operable of the medical device of Danforth so that the combination is fully capable of relative movement between the catheter and dilatation balloon as claimed, and because the apparatus of Lovgren in view of Danforth is of roughly the same size, materials (see col. 
Regarding claim 21, Lovgren in view of Danforth teach the apparatus according to claim 16, wherein, subsequent to deployment of the device in the ipsilateral renal vessel by the catheter having been retracted proximally, the third portion is configured to stabilize the catheter by contacting an inner wall of a vessel of the subject selected from the group consisting of: a vena cava of the subject, and an aorta of the subject (the claimed configuration amounts to a recitation of the intended use of the invention, and the apparatus of Lovgren in view of Danforth is fully capable of performing as claimed to treat renal artery stenosis because it is conventional to introduce catheters into the groin, the catheter of Lovgren is independently operable of the medical device of Danforth so that the combination is fully capable of relative movement between the catheter and dilatation balloon as claimed, and because the apparatus of Lovgren in view of Danforth is of roughly the same size, materials (see col. 4., lines 10-19 and col. 4, lines 45-50), and relative dimensions (Judkins curve, col. 3, line 40)).
Regarding claim 22, Lovgren in view of Danforth teach the apparatus according to claim 16, wherein, subsequent to deployment of the device in the ipsilateral renal vessel by the catheter having been retracted proximally, the fourth portion is configured to stabilize the catheter by contacting an inner wall of the renal vessel (the claimed configuration amounts to a recitation of the intended use of the invention, and the apparatus of Lovgren in view of Danforth is fully capable of performing as claimed to treat renal artery stenosis because it is conventional to introduce catheters into the groin, the catheter of Lovgren is independently operable of the medical device of .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Lovgren Danforth and further in view of Reitan et al. (Reitan), US 2011/0282128 A1.
Regarding claim 23, Lovgren in view of Danforth teach the apparatus according to claim 1.
Lovgren in view of Danforth does not teach wherein the medical device comprises a radially-expandable impeller disposed inside a radially-expandable cage.
However, Reitan teaches a pump (P0025) for circulatory support wherein the medical device comprises a radially-expandable impeller (Reitan, propeller unfolded, P0025, which can be operated as an impeller, P0003-0006) disposed inside a radially-expandable cage (Reitan, protective cage unfolded, P0025).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the catheter of Lovgren with the pump of Reitan for the purpose of circulatory support of the heart as taught by Reitan, P0002.
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Lovgren Danforth in view of Reitan and further in view of Khanal et al. (Khanal), US 2014/0051908 A1.
Regarding claim 24, 
 Lovgren in view of Danforth in view of Reitan do not teach wherein a length of cage, measured along a longitudinal axis of the cage, when the cage is in a radially expanded configuration, is between 17 mm and 26 mm.
However, Khanal teaches a hemodynamic flow assist device, P0011, wherein a length of cage, measured along a longitudinal axis of the cage, when the cage is in a radially expanded configuration, is between 17 mm and 26 mm (the length of the device when in the expanded configuration is in the range of 20-90 mm, P0082, and see Fig. 4B).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to dimension the cage as claimed for the purpose of performing hemodynamic flow assist in the aorta, as taught by Khanal, P0057. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A DOUBRAVA whose telephone number is (408)918-7561. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/J.A.D./Examiner, Art Unit 3783                                                                                                                                                                                                        
/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783